Citation Nr: 0818562	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to service connection for hypertension, 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Waco, Texas, Regional Office, Regional 
Office (RO), which granted service connection for left ear 
hearing loss, evaluated as 0 percent disabling; however, the 
RO denied the veteran's claims of entitlement to service 
connection for right ear hearing loss, service connection for 
hypertension to include as secondary to the service-connected 
post-traumatic stress disorder (PTSD), and service connection 
for a back injury.  The veteran perfected a timely appeal to 
the decision.  

In January 2007 and April 2007, subsequent to issuance of the 
SSOC, the veteran submitted evidence pertinent to his claims.  
In his September 2007 written brief presentation, the 
veteran's representative waived the right to have this 
additional evidence referred to the agency of original 
jurisdiction (AOJ) for review.  Therefore, the Board will 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2007).  

The issue of entitlement to an initial compensable evaluation 
for left ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the veteran's right ear hearing loss began many years after 
his active service and was not caused by any incident of 
service.  

2.  Hypertension is not related to active service or to 
service-connected disability.  

3.  The veteran does not have a current back disability.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Hypertension was not incurred in or aggravated by service 
and is not causally related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).  

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2005 from the RO to the veteran which 
was issued prior to the RO decision in October 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claims and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2006 SOC and the August 2006 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claim for 
service connection for a back disability because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  There is no competent 
evidence of a back injury in service or of a current back 
disability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for right ear 
hearing loss, hypertension secondary to the service-connected 
PTSD, and a back disability, given that he has been provided 
all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified attorney, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  To that extent that there has been any 
presumed prejudicial preadjudicative notice error, if any, it 
did not affect the essential fairness of the adjudication now 
on appeal.  

II.  Factual background.

The entrance examination, conducted in August 1967, was 
negative for any back disability.  Blood pressure reading was 
114/70.  Audiological evaluation conducted in conjunction 
with this examination revealed pure tone thresholds of -5, 0, 
5, 15 and 0 in the right ear at the 500, 1000, 2000, 3000 and 
4000-Hertz levels.  The veteran was seen in June 1968 for 
complaints of pain in the low back for several years; he also 
complained of fever, chills and increased back pain.  The 
pertinent diagnosis was acute and chronic prostatitis.  On 
the clinical examination for separation from service, in 
September 1969, the veteran's blood pressure was 132/84.  
Thus, there is no medical evidence that shows that the 
veteran suffered from hypertension during service.  The 
veteran did not endorse back problems on his reports of 
medical history.  Clinical evaluation of the spine was 
reported as normal.  The service medical records are absent a 
diagnosis of hypertension.  On the authorized audiological 
evaluation at separation, pure tone thresholds, in decibels, 
in the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT






Hearing acuity also revealed pure tone threshold of 25 at the 
6000 Hertz level in the right ear.  

The veteran's claim for service connection for several 
disabilities (VA Form 21-526) was received in March 2005.  
Submitted in support of the veteran's claims were VA progress 
notes dated from August 1995 to January 2005.  Following a 
physical evaluation in July 2004, the veteran was diagnosed 
as having hypertension (controlled).  

Of record is a statement from LeAnn Lipman, M.S., an 
audiologist, dated in March 2005, indicating that the veteran 
had been a patient in her office since December 1998 for 
evaluation of bilateral hearing loss.  He was fit with 
binaural Starkey completely in the canal analog programmable 
hearing aids.  Dr. Lipman indicated that an audiogram was 
performed which showed a mild to profound sloping 
sensorineural hearing loss in the right ear.  The veteran 
stated that he was in the military during which time he was 
exposed to loud noises; he was consistently exposed to loud 
gunfire (M16 guns).  The veteran also stated that there was a 
constant fan running throughout the night where he slept.  
Dr. Lipman stated that the factors described by the veteran 
were consistent with the high frequency sensorineural hearing 
loss he exhibited.  She stated that these factors could have 
contributed to his hearing difficulties.  

Received in April 2005 were treatment reports from Dr. Don 
Bishop.  A February 2000 treatment note indicate that the 
veteran was seen for elevated blood pressure; he had not been 
on blood pressure medication before.  Blood pressure reading 
was 150/100.  It was noted that the veteran had stress on the 
job; it was also noted that his blood pressure had increased 
over the past 6 months.  The diagnosis was hypertension.  

On the authorized audiological evaluation in September 2005, 
pure tone thresholds in the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
65
65
LEFT






Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The diagnosis was hearing within 
normal limits through 1000 HZ, sloping to a mild to severe 
sensorineural hearing loss.  

The veteran was afforded a VA examination for ear diseases in 
October 2005, at which time he reported being a helicopter 
mechanic during service; he did not recall whether he wore 
ear protection when working on the helicopters.  The veteran 
did recall several mortar attacks while on active duty.  He 
denied significant non-military noise exposure.  The veteran 
provided a long history of bilateral progressive hearing 
loss.  Following a review of the record, including the 
results of the September 2005 Audiological evaluation, the 
pertinent diagnosis was bilateral high frequency 
sensorineural hearing loss.  The examiner noted there was no 
significant audiometric threshold shifts present in the right 
ear in service, and the veteran was noted to have normal 
audiometric thresholds recorded in the right ear through 
6,000 Hz at separation from service.  Therefore, the examiner 
concluded that it was less likely than not that the veteran's 
current right ear hearing loss was related to military 
service, particularly to military acoustic trauma.  

An examination for evaluation of hypertension was also 
conducted in October 2005.  At that time, the veteran 
indicated that he developed extreme anxiety when first going 
to Vietnam later in 1968.  He was never told that he had high 
blood pressure while in the military; blood pressure 
medication was started in 2000 by a private doctor.  He had 
no prior coronary artery disease, myocardial infarction, 
congestive heart failure, irregularities or palpitations of 
the heart.  Blood pressure readings were 170/90, 172/88, and 
170/90.  The heart was normal in size, rate and rhythm, 
without murmurs.  The pertinent diagnosis was hypertension, 
currently on Verapamil, and not very well controlled.  The 
examiner stated that it was his opinion that the veteran's 
hypertension was less likely than not related to PTSD; he 
noted that there was no documentation or study that shows 
that hypertension was secondary to PTSD.  


III.  Legal Analysis.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

Service connection for cardiovascular disease, including 
hypertension, may be granted if manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Right ear hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited right ear hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaint of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court of Appeals for Veterans Claims 
has held where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
." Hensley, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current right 
ear hearing loss disability that is causally related to 
service.  

Based on the audiological evidence of record, it is clear 
that the veteran has a current disability due to right ear 
hearing loss, under 38 C.F.R. § 3.385.  

With regard to noise exposure, VA has essentially conceded 
that the veteran was exposed to acoustic trauma on service.  
The veteran is certainly capable of providing history of 
exposure to excessive noise in service, and the Board, noting 
his service, accepts his account.  However, a layperson is 
not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

What is at issue here is whether the veteran's right ear 
hearing loss is related in any way to his exposure to noise 
during his active military service.  The SMRs show that the 
veteran had essentially normal hearing in his right ear upon 
discharge from service.  The first medical evidence of any 
right ear hearing loss was in May 2002.  

With regard to a medical link between the current right ear 
hearing loss disability and his exposure to noise in service, 
the Board notes that there are two medical opinions of 
record.  After weighing these medical opinions, to determine 
the probative value of each opinion, the Board concludes that 
the preponderance of the competent medical evidence of record 
is against establishing a link between the veteran's right 
ear hearing loss and exposure to noise in service.  In the 
March 2005 opinion from LeAnn Lipman, there is no indication 
that she had access to the veteran's claims file, nor is 
there any indication that she was made aware of any pre-or 
post-service noise exposure experienced by the veteran.  With 
regard to the October 2005 VA opinion, rendered by the VA 
audiologist, the examination report shows that the veteran's 
claims file was reviewed, and an opinion was rendered, with 
supporting rationale.  Thus, the Board finds that this VA 
opinion is more persuasive and probative than the other 
medical opinion cited above.  

The Board acknowledges the veteran's assertions that he was 
exposed to excessive noise in service, which he claims caused 
his right ear hearing loss.  It is true that the veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Relating noise exposure in service, 
however, to a current right ear hearing loss disability, 
especially with a lengthy gap in the medical record, requires 
opinion evidence from experts with medical training, and is 
not subject to lay diagnosis.  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding a causal relationship between service and the 
veteran's current right ear hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for right ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Hypertension, secondary to PTSD.

In this case, the veteran clearly has a current disability.  
He has been diagnosed as having hypertension.  The first 
documentation of a diagnosis of hypertension was noted in 
February 2000.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and service or a service-connected 
disability.  There is no competent medical evidence of record 
that relates the veteran's hypertension to his military 
service or to a service-connected disability.  Rather, the 
veteran was afforded a VA examination in October 2005 to 
determine the etiology of his hypertension.  After a review 
of the claims file and physical examination of the veteran, 
the examiner diagnosed the veteran with hypertension, not 
very well-controlled; he opined that it was less likely than 
not that the hypertension was related to the service-
connected PTSD.  

The veteran also submitted various excerpts from medical 
articles obtained on the Internet regarding risk factors for 
heart disease, which included post-traumatic stress disorder.  
These materials are insufficient upon which to base a grant 
of service connection, particularly in light of the 
statements provided by the VA physician who examined the 
veteran.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  Medical evidence, however, that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  

In making the above determinations, the Board does not doubt 
the veteran sincerely believes that his hypertension is 
causally related to service in some way; however, he has not 
been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  

In summary, the record does not reveal hypertension during 
service or to a degree of 10 percent within one year of 
separation from service, there is no showing of a chronic 
hypertension beginning during service and continuing 
symptomatology from service, and the most credible evidence 
indicates that a nexus does not exist between the veteran's 
hypertension and service or any service-connected disability.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hypertension must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Back disability.

Based upon the evidence of record, the Board finds service 
connection for a back disability is not warranted.  The 
threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability is present.  
Here, the service medical records show that the veteran was 
seen in June 1968 for complaints of back pain; he was 
diagnosed as having acute and chronic prostatitis.  There 
were no additional diagnoses.  In addition, there is no 
competent medical evidence of a current back disability.  One 
of the basic requirements for service connection is evidence 
that tends to show a presently existing disability.  The 
Court noted that, "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability . . . .  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence.  See Espiritu, 2 Vet. App. at 
494.  Service connection for a back disability is denied as 
there is no competent evidence of a current disability.  

The only other evidence in support of the veteran's claim is 
his own contentions.  There is no indication, however, that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  Id.  Consequently, his 
statements regarding the claimed condition are insufficient 
to establish a current diagnosis.  

The Board concludes that, in the absence of a current 
diagnosis of a back disability, the preponderance of the 
evidence weighs against the claim for service connection for 
that condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right ear hearing loss is denied.  

Service connection for hypertension, to include as secondary 
to PTSD, is denied.  

Service connection for a back disability is denied.  


REMAND

A review of the evidence of record shows that the veteran was 
afforded a VA Audiological examination in October 2005.  
Based upon this examination, his left ear hearing loss was 
assigned a noncompensable evaluation.  In his substantive 
appeal (VA Form 9), received in June 2006, the veteran 
maintained that his left ear hearing loss is worse than 
currently evaluated.  In the Informal Hearing Presentation, 
dated in September 2007, the service representative argued 
that the September 2005 audiological evaluation was too old 
to properly evaluation the current severity of the hearing 
loss in the left ear; consequently, he requested that another 
VA examination be conducted in order to ascertain the current 
degree of severity of the left ear hearing loss.  The Board 
finds that, in light of the fact that the examination was 
conducted more than two years ago, and given his assertions 
that his hearing loss has worsened, another VA examination 
would be helpful in this case.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board must 
REMAND this case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for the following actions: 

1.  The veteran should be afforded a new 
audiological examination in order to 
determine the current severity of the 
service-connected left ear hearing loss 
disability.  The claims folder must be 
made available to the examiner.  

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for an initial 
compensable evaluation for the service-
connected left ear hearing loss 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


